PD-0392-15
                   PD-0393-15
    IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                  AUSTIN, TEXAS


BREANNA SPENCER,                                        APRIL 13, 2015
      APPELLANT
V.
                           NO.                                    _
                           (COURT OF APPEALS NOS. 11-13-
                           00007-CR & 11-13-00008-CR; TRIAL
                           COURT NOS. CR21994 & CR21995)
STATE OF TEXAS,
      APPELLEE

          ************************************************
            PETITION FOR DISCRETIONARY REVIEW
                FROM THE COURT OF APPEALS
                ELEVENTH JUDICIAL DISTRICT
                      EASTLAND, TEXAS
            **************************************
           CHIEF JUSTICE JIM R. WRIGHT, PRESIDING
  *********************************************************
  APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
  *********************************************************
                                 STAN BROWN
                                 P.O. BOX 3122
                                 ABILENE, TEXAS 79604
                                 325-677-1851
                                 FAX 325-677-3107
                                 STATE BAR NO. 03145000
                                 EMAIL: mstrb@aol.com

                                 ATTORNEY FOR APPELLANT
                        TABLE OF CONTENTS

SUBJECT                                                           PAGE

STATEMENT REGARDING ORAL ARGUMENT                                      .iv

STATEMENT OF THE CASE                                                    1

STATEMENT OF PROCEDURAL HISTORY                                         .2

               QUESTION PRESENTED FOR REVIEW

       Did the Court of Appeals err by failing to recognize there was "no
imaginable strategic motivation for trial counsel's failure" to object to
testimony and argument that since a co-defendant was going to serve two
and one-half years on a twenty year sentence, the jury should assess
Appellant's punishment at forty years in order to insure she would be
incarcerated at least five years? (IV R.R. at 118-119, 161) (V R.R. at 31-
36)                                                                      3

PRAYER FOR RELIEF                                                        9

CERTIFICATE OF SERVICE                                                   9

CERTIFIC)\TE OF COMPLI)\NCE                                            10




                                    II
                          INDEX OF AUTHORITIES

CASES                                                                PAGE

Andrews v. State, 159 S.W.3d 98, 102 (Tex. Crim. App. 2005)              3, 4

Chester v. State, 167 S.W.3d 935 (Tex. App.-Amarillo 2005, pet. ref'd) ..5, 6

Ex Parte Lane, 303 S.W.3d 702 (Tex. Crim. App. 2009)                       .5

Ex Parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006)                           3

Hawkins v. State, 135 S.W.3d 72 (Tex. Crim. App. 2004)                     7

McClure v. State, 615 S.W.2d 757 (Tex. Crim. App. 1981)                     6

Robertson v. State, 187 S.W.3d 475 (Tex. Crim. App. 2006)                .3,4

Taylor v. State, 233 S.W.3d 356 (Tex. Crim. App. 2007)                   .5, 6

Villa v. State, 417 S.W.3d 455 (Tex. Crim. App. 2013)               3, 4-5,8

Waters v. State, 330 S.W.3d 368 (Tex. App.-Fort           Worth 2010, pet.
refd)                                                                 6-7

CONSTITUTIONAL            & STATUTORY PROVISIONS,          RULES      PAGE

u.s. CONST.    amend. V                                                     8

TEX. CRIM. PROC. CODE ANN. ART. 37.07, §4(c)                          .5-6, 7

Tex. R. App. P. 9.4                                                        10

Tex. R. App. P. 66.3(c)                                                        4




                                      III
                STATEMENT REGARDING ORAL ARGUMENT

      Appellant believes the QUESTION PRESENTED; whether the failure of

trial counsel    to object to evidence       and argument   about a co-defendant's

expectation of receiving sufficient good-time credit to only serve two and one-half

years on a twenty year sentence meant the jury must assess Appellant a sentence

of forty years in order to insure she would serve at least five years, was ineffective

assistance   determinable   from the Record;       is an issue that merits       further

clarification for the bench and bar. Therefore, the usual give and take of oral

argument would be useful for the Court in determining the parameters of when a

single continuing error by trial counsel, who was not called upon to explain the

action or omission,    should still be considered ineffective      assistance.     Oral

argument is essential in order to aid this Court's decisional processes by providing

a more in-depth exploration of that issue.




                                              IV
       IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                     AUSTIN, TEXAS
BREANNA SPENCER,
      APPELLANT
V.
                        NO. __ ~~~~~~~~~~~~                                              __
                        (COURT OF APPEALS NOS. 11-13-
                        00007-CR & 11-13-00008-CR~ TRIAL
                        COURT NOS. CR21994 & CR21995)
STATE OF TEXAS,
      APPELLEE
                 **************************************
                 PETITION FOR DISCRETIONARY   REVIEW
                      FROM THE COURT OF APPEALS
                      ELEVENTH JUDICIAL DISTRICT
                          EASTLAND, TEXAS
                 **************************************
                           STATEMENT OF THE CASE

         The indictments     alleged     Appellant     knowingly     possessed   more than

four but less than 200 grams of methamphetamine               with intent to deliver, and

possessed    more than four ounces but less than five pounds of marijuana                on

January 21,2012,      in Brown County.         (C.R. at 18).' Appellant     pleaded guilty

before the jury on December            4, 2012.      (III R.R. at l)(lV    R.R. at 4).   On

December     5, 2012, the jury assessed her punishment             at forty years TDCJ-ID,

and the trial court sentenced          her accordingly.     (V R.R. at 47)(C.R.     at 96).

Notice    of Appeal      was filed January        4, 2013. (C.R. at 102).        The Trial

Court's Certification      of Defendant's     Right of Appeal was filed December          5,

2012.    (C.R. at 93).     Appellant    seeks review of the decision of the Court of

Appeals that affirmed the convictions.




, A II Record references shall be to the Court of Appeal s Ca use No. I 1-13-00007 -CR,
possession of more than four but less than 200 grams of methamphetamine with intent to
deliver, as Appellant has already served her two year sentence in the other cause.
               STATEMENT OF PROCEDURAL HISTORY

       Appellant presented two issues in her brief, and the Eastland Court of

Appeals affirmed. Spencer v. State,          S.W.3d             2015 WL
1089813 (Tex. App.-Eastland March 5, 2015)(Appendix). Appellant filed a

motion for rehearing March 13, 2015, which was denied without written

opinion March 26, 2015. This petition is due to be filed by April 27,2015;

it is therefore timely filed.




                                      2
                  QUESTION PRESENTED FOR REVIEW

      Did the Court of Appeals err by failing to recognize there was "no
imaginable strategic motivation for trial counsel's failure" to object to
testimony and argument that since a co-defendant was going to serve two
and one-half years on a twenty year sentence, the jury should assess
Appellant's punishment at forty years in order to insure she would be
incarcerated at least five years? (IV R.R. at 118-119, 161) (V R.R. at 31-
36).

                                 ARGUMENT

         It is imperative this Court reaffirm for the bench and bar while the

generally     preferred   method of demonstrating   ineffective   assistance   is

postconviction habeas corpus, Ex Parte Rich, 194 S.W.3d 508, 513 at FN9

(Tex. Crim. App. 2006); while trial counsel's "performance is to be judged

by the totality of the representation," Robertson v. State, 187 S.W.3d 475,

483 (Tex. Crim. App. 2006); and while "the record on direct appeal is in

almost all cases inadequate to show that counsel's conduct fell below an

objectively reasonable standard of performance;"      Andrews v. State, 159
S.W.3d 98, 102 (Tex. Crim. App. 2005); there are cases in which it is plain

from the Record on direct appeal that trial counsel made a prejudicial

decision for which there is no "imaginable strategic motivation."       Villa v.

State, 417 S.W.3d 455,463       (Tex. Crim. App. 2013). This is one of those

cases.      By its conclusion "the record is silent as to her trial counsel's

strategy, if any, in choosing not to object to Goings's testimony and the

prosecutor's argument about parole," Spencer v. State,             S.W.3d

         2015 WL 1089813 at Slip Op. 12 (Tex. App.-Eastland           March 5,

2015), the court below decided an important question of state and federal


                                        3
law that conflicts with the foregoing applicable decisions of this Court. Tex.

R. App. P. 66.3(c).

      Andrews v. State, supra, 159 S.W.3d at 102 (Tex. Crim. App. 2005),

accordingly, went on to say, "But, when no reasonable trial strategy could

justify the trial counsel's conduct, counsel's performance falls below an

objective standard of reasonableness         as a matter of law, regardless of

whether the record adequately reflects the trial counsel's subjective reasons

for acting as she did." (Failure to object to State's erroneous argument that

the defendant's sentences could not be cumulated.)

      Robertson       v. State, supra,   187 S.W.3d at 484 explained        that,

"Nevertheless, in cases like this where appellant's self-defense claim rested

almost entirely on his credibility, the weight of authority supports a holding

that appellant's trial lawyer performed deficiently under the first prong of

Strickland by allowing the jury to hear prejudicial and clearly inadmissible

evidence because this evidence could serve no strategic value including

demonstrating that appellant is not a liar."

      As this Court has recently reminded us:

             While a single error will not typically result in a finding
      of ineffective assistance of counsel, it "is possible that a single
      egregious error of omission or commission by appellant's
      counsel constitutes ineffective assistance." Such was the case
      in Vasquez v. State. (Vasquez v. State, 830 S.W.2d 948, 951
      (Tex. Crim. App. 1992) In reviewing the two prongs of the
      Strickland test, we held that trial testimony properly raised the
      necessity defense and counsel's failure to request an instruction
      on the accused's sole defense fell below an objective standard
      of reasonableness. We explained:

                      Because the evidence did raise the defensive


                                         4
               issue of necessity, and because appellant's counsel
               failed to request a jury instruction on the issue, the
               jury was precluded from giving effect to
               appellant's defense. That in itself undermines our
               confidence in the conviction sufficiently to
               convince us that the result of the trial might have
               been different had the instruction been requested
               and given.

                Counsel's single failure to request a jury instruction on
         the issue of necessity when appropriate was therefore both
         deficient and prejudicial.

               In the present case, there is no imaginable strategic
         motivation for trial counsel's failure to request a medical-care
         defensive instruction. Villa v. State, supra, 417 S.W.3d at 463.

         More specifically, we must respectfully disagree with the conclusion

of the court below at page twelve of the Slip Opinion, "the record is silent as

to her trial counsel's strategy, if any, in choosing not to object to Goings's

testimony and the prosecutor's argument about parole." Villa v. State, supra,

417 S.W.3d at 463-464 makes plain when "there is no imaginable strategic

motivation for trial counsel's failure," as in this case, to object to evidence

and argument since Jennifer Goings was going to do two and one-half years

on a twenty year sentence, the jury should sentence Appellant to forty years

in order to insure she would serve at least five years, review is necessary in

order to uphold the mandate of Villa.

         Furthermore, we respectfully suggest Taylor v. State, 233 S.W.3d 356

(Tex. Crim. App. 2007) did not overrule Chester v. State, 167 S.W.3d 935

(Tex. App.-Amarillo 2005, pet. ref' d). Chester is cited with approval in the

more recent Ex Parte Lane, 303 S.W.3d 702, 718-719 (Tex. Crim. App.

2009).     And the most egregious, contrary to the dictates of TEX. CRIM.


                                         5
PROC. CODE ANN. ART. 37.07, §4(c) portion of the prosecutor's final

argument cogently sums up our entire complaint here:

       Jennifer Goings. Jennifer Goings told you based on her role in
       this -- and we know where she is on our chart and we know
       where she started, under Randy Crawford. She was down here
       at the bottom, one of the people who was buying from Randy
       Crawford before she got brought up into this scenario by
       Breanna Spencer. Let's take her for example.

          Jennifer Goings got 20 years in prison. She told you that.
       She also told you that her projected release date at this point is
       January of 2015. She told you on that 20-year sentence that
       now she is working as a teacher's aid at the school there at the
       Woodman Unit there in Gatesville.

           As a result of her behavior in the penitentiary and her
       attempts at rehabilitation, she has been awarded good conduct
       time. So, now they have her projected release date as January of
       2015, which means she will have served two-and-a-half years
       of a 20-year sentence. (V. R.R. at 34-35).

       The clear implication for the jury from that foregoing "hypothetical

scenario" is since Jennifer Goings will only be serving two and one-half

years on a twenty-year sentence, the jury should sentence Appellant to forty

years to insure that she serves at least five years. Both Taylor v. State, 233
S.W.3d 356 (Tex. Crim. App. 2007) and Chester v. State, 167 S.W.3d 935

(Tex. App.-Amarillo 2005, pet. ref'd) prohibit that.'

       Neither does Waters v. State, 330 S.W.3d 368 (Tex. App.-Fort Worth

2010, pet. ref'd), extensively relied upon by the court below at pages nine-

ten and twelve of the Slip Opinion, condone the sort of blatant demand the

jury consider the accused on trial will receive the same proportionate amount


2  It is also reversible error to present testimony about the disposition of a codefendant's
case. McClure v. State, 615 S.W.2d 757 (Tex. Crim. App. 1981).


                                             6
of good-time credit a co-defendant expects. "The prosecutor did not convey

any information beyond what was properly contained in the charge, and he

did not urge the jury to make a decision on punishment based on speculation

of matters that were not properly before it." /d. at 375. Moreover, Hawkins

v. State, 135 S.W.3d 72, 85 (Tex. Crim. App. 2004), cited by the court

below with approval at page eight of the Slip Opinion, says in support of its

conclusion of no abuse of discretion:

          The error was isolated and not egregious. Curative action
      was taken by the court with two immediate instructions, by the
      prosecutor with an apology and retraction, and in the jury
      charge with a correct statement of the law and an admonition
      not to determine how good time and parole law would apply to
      appellant. And appellant's possession of a deadly weapon in the
      present offense plus a string of prior convictions handily
      explains the jury's eighteen year sentence in this case. Under the
      circumstances, the trial court was reasonable in believing that
      its instruction to disregard was effective and that appellant
      suffered no prejudice from prosecutor's improper remark. We
      conclude that the trial court did not abuse its discretion in
      denying the request for a mistrial.

      In other words, trial counsel in Hawkins did his job. He objected to

any manner of allowing jury speculation regarding the application of the

parole laws to the particular accused, Mr. Hawkins.

      Here, on the other hand, trial counsel sat mute as the prosecutor

proceeded to violate the dictates of TEX. CRIM. PROC. CODE ANN. ART.

37.07, §4(c) that concludes, "You are not to consider the manner in which

the parole law may be applied to this particular defendant."         And that

admonition was a part of the Court's Charge to the Jury. (Slip Op. at 5-6).




                                        7
      Villa, supra, firmly stands for the proposition that when there is no

plausible trial strategy for failure to object to such a flagrant urging the jury

to consider how parole and the award of good-time credit would actually be

applied to Appellant Breanna Spencer, as is demonstrably obvious here, then

ineffective assistance should be found from the trial record alone. There was

no possible valid trial strategy that can justify trial counsel's failures to

object to both the testimony of Jennifer Goings, as well as the prosecutor's

use of that testimony to argue to the jury Appellant had to receive a sentence

of forty years in order to insure she would serve at least five.

      And of course, with trial counsel still sitting idly by, the jury

responded   with exactly what the prosecutor         unlawfully    demanded,    a

sentence of forty years.    (V R.R. at 47)(C.R. at 96). That was not right.

Some imagined fear of alienating the jury by functioning             as a Sixth

Amendment Lawyer is simply not enough to justify speculation about viable

"trial strategy" here. Appellant deserved more, the bench and bar of Texas

deserve more, and the legacy and continuing vitality of Villa deserves more.

Review must be granted.




                                        8
                          PRAYER FOR RELIEF


      WHEREFORE,        PREMISES CONSIDERED,             Appellant respectfully

prays that this Court grant discretionary review and oral argument and, after

full briefing on the merits, issue an opinion reversing and remanding this

cause to the trial court for a new trial, or, alternatively, remand this cause to

the Court of Appeals for a proper determination of ineffective assistance.

                                        Respectfully submitted,
                                        /s/ Stan Brown
                                        STAN BROWN
                                        P.O. BOX 3122
                                        ABILENE, TEXAS 79604
                                        325-677 -1851
                                        FAX 325-677-3107
                                        STATE BAR NO. 03145000
                                        EMAIL: mstrb@aol.com

                                    ATTORNEY FOR APPELLANT

                       CERTIrICATE OF SERVICE

       I hereby certify that on this 6th    day of April, 2015, a true and
correct copy of the above and foregoing Petition for Discretionary Review
was emailed to Ms. Elisha Bird, Assistant District Attorney, Brown County
Courthouse, Brownwood, TX 76801 at elishanbird@gmail.com; and to Ms.
Lisa McMinn, State Prosecuting Attorney, at information@spa.texas.gov.

                                        /S/ Stan Brown
                                        STAN BROWN




                                        9
                   CERTIFICATE OF COMPLIANCE

       I hereby certify that according to my computer program used to
prepare the foregoing document, the word count, in accordance with Tex. R.
App. P. 9.4, is     1732 words; and further certify that the brief is in Times
14-point type.
                                      lSI Stan Brown
                                      STAN BROWN




                                      10
APPENDIX
Opinion filed March 5,2015




                                      In The


        eltbtutb ~ourt of ~ptaI~
                 Nos. 11-13-00007-CR & 11-13-00008-CR


                     BREANNA SPENCER, Appellant
                                        v.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                              Brown County, Texas
                 Trial Court Cause Nos. CR21994 & CR21995


                                  OPINION
      Breanna Spencer entered open pleas of "guilty" to the first-degree felony
offense of possession of methamphetamine, with intent to deliver, in an amount of
four grams or more but less than 200 grams (No. 11-13-00007-CR) and to the state
jail felony offense of possession of marihuana in an amount of five pounds or less
but more than four ounces (No. 11-13-00008-CR).        The trial court admonished
Appellant, accepted her guilty pleas, and found her guilty of the offenses. The jury
assessed Appellant's punishment at confinement in the Institutional Division of the
Texas Department of Criminal Justice for forty years for the methamphetamine
offense and confinement in the State Jail Division of the Texas Department of
Criminal Justice for two years for the marihuana offense. The trial court ordered
that the sentences run concurrently.     Appellant challenges her punishment in two
issues. We affirm.
                                   Background Facts
      In late 2011, Brown County law enforcement officers received information
that Appellant and her boyfriend, Thomas Berry, were trafficking narcotics in
Brown County.      At that time, Appellant and Berry became the subjects of an
ongoing narcotics investigation.    Appellant supplied methamphetamine to Jennifer
Goings.   On January 21, 2012, the officers received information that Appellant,
Berry, and Goings planned to travel to Stephenville to purchase methamphetamine.
The group traveled to Stephenville in a pickup and then returned to Brown County.
Appellant was driving the pickup.        Investigator Jason Benefield of the Brown
County Sheriff s Office stopped the pickup.        During a search of the pickup,
officers found 13.36 grams of methamphetamine           and 7.44 ounces of marihuana.
The   officers   arrested   Appellant,   Berry,   and     Goings   for   possession    of
methamphetamine      and marihuana.      The seizure of the methamphetamine           and
marihuana led to the charges against Appellant in these causes.
      As stated above, Appellant entered guilty pleas to the charged offenses.
Appellant testified at the punishment phase of the trial. During her testimony, she
admitted that she was a drug dealer in Brown County.           Appellant said that she
began selling methamphetamine and marihuana in August 2011. She admitted that
she told a detective that she had distributed 1.8 pounds of methamphetamine and
40 pounds of marihuana in Brown County.


                                           2
       As a result of the officers'        discovery         of the methamphetamine         and
marihuana on January 21, 2012, Goings was charged with the offenses of engaging
in organized criminal activity and possession of a controlled substance with intent
to deliver.   She pleaded guilty to the offenses.            During Appellant's punishment
hearing, Goings testified that she was serving a twenty-year                 sentence on the
offenses.     She said that she had been incarcerated                   on the charges    since
September 17, 2012. Goings said that she would first become eligible for parole in
January 2015 and that her projected release date was January 5, 2015.                    Goings
testified that she might not be released at that time and that she could spend up to
twenty years in prison.
                                     Issues on Appeal
       Appellant presents two issues for review. In her first issue, she contends that
her trial counsel rendered ineffective assistance by failing to object to Goings's
testimony about parole and to the prosecutor's               argument about parole.      In her
second issue, Appellant       contends that her counsel made cumulative                   errors
throughout the proceeding that, taken together, denied her effective assistance of
counsel.
                                    Standard of Review
       To determine       whether    Appellant's     trial    counsel    rendered   ineffective
assistance, we must first determine whether Appellant has shown that her counsel's
representation fell below an objective standard of reasonableness and, if so, then
determine     whether there is a reasonable          probability     that the result of the
proceeding would have been different but for her counsel's errors. Strickland v.
Washington, 466 U.S. 668, 687 (1984); Hernandez v. State, 726 S.W.2d 53, 55-57
(Tex. Crim. App. 1986). This standard applies to claims of ineffective assistance
of counsel in both the guilt/innocence             phase and the punishment          phase of


                                             3
noncapital trials. Hernandez v. State, 988 S.W.2d 770, 772-73 (Tex. Crim. App.
1999).
         We must indulge a strong presumption that counsel's conduct fell within the
wide range of reasonable professional assistance, and Appellant must overcome the
presumption      that, under the circumstances,     the challenged    action could be
considered sound trial strategy.      Strickland, 466 U.S. at 689; Tong v. State, 25
S.W.3d 707, 712 (Tex. Crim. App. 2000). "[C]ounsel is strongly presumed to have
rendered adequate assistance and made all significant decisions in the exercise of
reasonable professional judgment."         Strickland, 466 U.S. at 690.      Counsel's
deficiency must be affirmatively demonstrated in the record because the court must
not engage in retrospective speculation. Lopez v. State, 343 S.W.3d 137, 142 (Tex.
Crim. App. 2011); Thompson v. State,9 S.W.3d 808,813 (Tex. Crim. App. 1999).
With respect to allegations of ineffective assistance of counsel, the record on direct
appeal is generally undeveloped and rarely sufficient to overcome the presumption
that trial counsel rendered effective assistance. Bone v. State, 77 S.W.3d 828, 833
(Tex. Crim. App. 2002); Thompson, 9 S.W.3d at 813-14.           The Court of Criminal
Appeals has said that "trial counsel should ordinarily be afforded an opportunity to
explain his actions before being denounced as ineffective." Rylander v. State, 101
S.W.3d 107, 111 (Tex. Crim. App. 2003).              If trial counsel has not had an
opportunity to explain his actions, we will not find deficient performance unless
the challenged conduct was "so outrageous that no competent attorney would have
engaged in it." Garcia v. State, 57 S.W.3d 436,440 (Tex. Crim. App. 2001).
                  Evidence and Argument Related to Parole Eligibility
          In her first issue, Appellant contends that her trial counsel was ineffective
for failing to object to Goings's testimony and the prosecutor's        argument about
parole.      Appellant   states that "[t]he egregious testimony      from co-defendant
Jennifer Goings that she was going to make parole on a twenty year sentence after

                                             4
serving only two and one-half years, and final argument based on that urging the
jury to assess Appellant's punishment at forty years to insure that she would serve
at least five years, was all plainly objectionable."
      Article 37.07, section 4(b) of the Code of Criminal Procedure requires the
trial court to give the jury certain instructions that include information about parole
eligibility. TEX. CODECRIM.PROC.ANN. art. 37.07, § 4(b) (West Supp. 2014); see
Taylor v. State, 233 S.W.3d 356, 359 (Tex. Crim. App. 2007). In these causes, the
court's charge contained the required instructions:
             Under the law applicable in this case, the defendant, if
      sentenced to a tenn of imprisonment, may earn time off the period of
      incarceration imposed through the award of good conduct time.
      Prison authorities may award good conduct time to a prisoner who
      exhibits good behavior, diligence in carrying out prison work
      assignments, and attempts at rehabilitation. If a prisoner engages in
      misconduct, prison authorities may also take away all or part of any
      good conduct time earned by the prisoner.

              It is also possiblethat the length of time for which the
       defendant will be imprisoned might be reduced by the award of
       parole.

              Under the law applicable in this case, if the defendant is
       sentenced to a term of imprisonment, she will not become eligible for
       parole until the actual time served plus any good conduct time earned
       equals one-fourth of the sentence imposed or 15 years, whichever is
       less. Eligibility for parole does not guarantee that parole will be
       granted.

              It cannot accurately be predicted how the parole law and good
       conduct time might be applied to this defendant if she is sentenced to
       a term of imprisonment, because the application of these laws will
       depend on decisions made by prison and parole authorities.

             You may consider the existence of the parole law and good
       conduct time. However, you are not to consider the extent to which
       good conduct time may be awarded to or forfeited by this particular

                                            5
       defendant. You are not to consider the manner in which the parole
       law may be applied to this particular defendant.

See   CRIM.   PROC. art. 37.07, § 4(b). The above instructions tracked the language
required by Article 37.07, section 4(b). The instructions were found under heading
no. 14 on pages 6 and 7 of the charge.
       In the State's closing argument, the prosecutor requested the jury to assess
Appellant's punishment at confinement for forty years. The prosecutor made the
following statements:
              What I am asking you to put there is 40 years, 4-0. Now, let
       me tell you why. Let's go to Page 6. If all of you will flip to
       Page 6. Looking at number 14 on Page 6. This is very important.
       Okay? Number 14 on Page 6 is your parole laws. Y'all have heard
       some about that. When I have talked to you about this measurable
       amount of justice, about this amount where you can guarantee a
       certain amount of time she is going to [serve] in the penitentiary, to
       hit her over the head and make her realize this is really serious, let's
       look at number 14.
             And when I'm talking about this 40-year number that I'm
       asking you for, let's apply that here.

              Now, we can't say -- [defense counsel] is right. You can't
       say -- when you get back there, you're not supposed to sit there and
       guess how will this apply to her because you don't know how she
       is going to act in there. You can't predict that at this point. You
       don't know if she is going to be good or not good or all of those
       things. So, you can't sit there and say: "We think Breanna is going to
       get this much time off for good conduct time.["] You can't do that,
       but it does tell you very clearly that you can consider the existence of
       the law on that next page.
              So, let's look at what we're looking at, number 14. What it
       tells you there is two things. It tells you that, one, you can get time
       off for the award of good conduct time. Okay? That's what it talks
       about in the first paragraph. Look what it says there. It tells you that
       prison authorities may award good conduct time to a prisoner who
       exhibits what? Good behavior. That's what we want, right?

                                           6
       Two, diligence in carrying out work assignments. We want
her to learn that because she won't work out here in the free world
like the rest of us. She won't do it. Let's get her to do that.
      And then next: "Attempts at rehabilitation."
       Okay? Attempts to make herself a productive member of
society. If she really wants to change, if she really wants to do
better, here is your chance. And guess what? If you don't, then
you can serve 40 years in prison.

       Sounds like a pretty big incentive to make yourself reform
and comply with what us as a society expect you to comply with.
Right?

      That's the hammer over her head. Let's make her get in there
and do what she is supposed to do. If not, then she has really
earned, based on her conduct at this point, every year of that 40-
year sentence, but this gives her that opportunity.
        What opportunity does it give her? If she does those things,
it tells you that you can reduce the amount of time she is going to
serve by good conduct. That's on top of then the next paragraph
there or two down. The law also provides for parole. So, you've
got good conduct time and you've got the parole. So, read what it
tells you there. Because when [defense counsel] says she will
actually have to serve one-fourth, that's not correct. Okay? Read
this and make sure y'all understand it.
      It says: Under the law in this case, if the Defendant        is
sentenced to a term of imprisonment, she will not become eligible
for parole until the actual time served -- that's your actual time --
plus any good conduct time equals one-fourth. So, you follow me
there? So, I can't tell you how to apply that to her, but we can use
hypothetical situations.

       So, let's take hypothetically if you have a person who is
sentenced to 40 years in prison in our hypothetical scenario. We
know one-fourth of 40 years is what, ten years, right? That's your
actual time. What does it say, though? Actual time plus good conduct
time.



                                  7
             And so, then if they work their prison assignments, they attempt
      at rehabilitate, they have good behavior, then you have the actual time
      plus then they get that good conduct time, adds up to the one-fourth.
             So, under our hypothetical scenario if a guy receives 40
      years for their behavior and their actual time plus good conduct time
      equals ten years, so let's say you served five. And then the prison
      authorities say: "Hey, you're doing good, you're rehabilitating, so
      we're going to give you good conduct time at two for one. So, now
      you've served five years, we're giving you five years of good conduct
      time and that equals ten, your one-fourth. ["] So, you see how that
      works. You can't speculate on how she will do, but you see the
      existence of that and how it works.
             So, let's talk about the evidence as it relates to that. Jennifer
      Goings. Jennifer Goings told you based on her role in this -- and
      we know where she is on our chart and we know where she started,
      under Randy Crawford. She was down here at the bottom, one of the
      people who was buying from Randy Crawford before she got brought
      up into this scenario by Breanna Spencer. Let's take her for example.

             Jennifer Goings got 20 years in prison. She told you that.
      She also told you that her projected release date at this point is
      January of 2015. She told you on that 20-year sentence that now
      she is working as a teacher's aide at the school there at the Woodman
      Unit there in Gatesville.
             As a result of her behavior in the penitentiary and her attempts
      at rehabilitation, she has been awarded good conduct time. So, now
      they have her projected release date as January of2015, which means
      she will have served two-and-a-half years of a 20-year sentence.

                                     Analysis
      A prosecutor's   argument that accurately restates the law given in the jury
charge on parole and good conduct time is not improper.      Taylor, 233 S.W.3d at
359; Hawkins v. State, 135 S.W.3d 72, 84 (Tex. Crim. App. 2004).            Nor is it
improper for a prosecutor to ask the jury to take the existence of that law into
consideration when assessing punishment. Hawkins, 135 S.W.3d at 84; Walker v.
State, 406 S.W.3d 590, 600 (Tex. App.-Eastland      2013, pet. ref'd).   A prosecutor
                                         8
may properly explain to the jury how the parole eligibility rules set out in the
charge work with respect to varying lengths of sentences.     Taylor, 233 S.W.3d at
359.
        As the trial court instructed, in assessing punishment, a jury "may consider
the existence of the parole law and good conduct time."        See   CRIM. PROC.   art.
37.07, § 4(b). The jury was also instructed that it was not "to consider the extent to
which good conduct time may be awarded to or forfeited by this particular
defendant" and that it was not "to consider the manner in which the parole law may
be applied to this particular defendant." Any consideration by the jury "of whether
the defendant would be awarded or would forfeit good-conduct time or how the
parole laws would be applied to [her] would necessarily be based on speculation."
Waters v. State, 330 S.W.3d 368, 374 (Tex. App.-Fort        Worth 2010, pet. ref'd).
The instruction that the jury is not to consider the manner in which the parole law
may be applied to a particular defendant prohibits speculation on the issue by the
JUry.
        With respect to Appellant, the prosecutor informed the jury that it could not
consider how good conduct time and the parole law might be applied to her. The
prosecutor stated that, "when you get back there, you're not supposed to sit there
and guess how will this apply to her." The prosecutor said, "I can't tell you how to
apply that to her, but we can use hypothetical situations."     The prosecutor also
stated that "[y]ou can't speculate on how she will do, but you see the existence of
that and how it works." The prosecutor referred to Goings's testimony about her
projected release date to explain how the parole eligibility laws contained in the
court's charge worked.
        In Waters, the prosecutor explained how the parole eligibility rules included
in the court's charge applied in the context of a sixty-year sentence.   Waters, 330
S.W.3d at 374-75.     The court of appeals explained that, because the instructions

                                           9
require a jury to disregard whether a particular defendant will receive or forfeit
good conduct time and how the parole law might be applied to a particular
defendant, "[a] jury, however, may not consider when, if ever, that defendant
actually might be awarded parole."         Waters, 330 S.W.3d at 374.    However, in
following the charge, a jury can properly determine "how long a term it wishes a
defendant to serve before that defendant may become eligible for parole because
the jury is instructed on good-conduct time and is furnished the formula for
determining eligibility."   Id.   The Waters court stated that "[t]hese are distinct
issues one of which is properly placed into the hands of jurors, to some degree, and
the other of which is properly in the hands of officials in whose keep the defendant
is placed after the jury has done its part in sentencing."   Id. The court concluded
that the prosecutor's remarks were proper because they accurately restated the law
given in the jury charge. Id. at 375.
      We agree with the sound reasoning of the Waters court. In these causes, the
prosecutor's argument was limited to explaining when a defendant could become
eligible for parole. The prosecutor essentially tracked the language in the court's
charge on good conduct time and parole. He explained to the jury how the parole
eligibility rules would work in the context of a hypothetical forty-year sentence.
The prosecutor's explanation of how the parole eligibility rules would apply to a
forty-year sentence was proper.         Taylor, 233 S.W.3d at 359.   The explanation
"simply ensured that the jury understood the language set out in the instructions."
Id.
      In Branch v. State, 335 S.W.3d 893 (Tex. App.-Austin           2011, pet. ref'd),
the court held that the defendant's trial counsel was ineffective by failing to object
to the prosecutor's closing argument about parole. In Branch, the prosecutor stated
that the defendant would "be done on life" in seven or eight years if he exhibited
good conduct, that the defendant would "never" serve as many as fifteen or twenty

                                            10
years if given a life sentence, and that the defendant "would be out even quicker" if
the jury gave him a thirty- or forty-year sentence.      Branch, 335 S.W.3d at 907.
The court conc1uded that the prosecutor's       argument was improper because "the
prosecutor did not state that [the defendant] would be eligible for parole in a
certain number of years, but rather stated that [he] would be out of prison in that
amount of time."    Id.    The court stated that "[t]he prosecutor's   statements were
improper because they went beyond merely explaining the parole-law portion of
the jury charge and because they were also an inaccurate statement of the law." Id.
      This case is distinguishable from Branch.       Here, the prosecutor accurately
stated the law and focused on eligibility for parole in his argument; the prosecutor
did not state that Appellant would be out of prison on parole in a certain amount of
time. The prosecutor did not make any improper statements as to when Appellant
would be awarded parole.
      Appellant relies on Chester v. State, 167 S.W.3d 935 (Tex. App.-Amarillo
2005, pet. ref' d), to support her contention that the prosecutor's     argument was
improper. In that case, the prosecutor stated that, "[i]f there is a 20 year sentence,
[the defendant] will not become eligible for parole until his actual time served, plus
whatever credit they give him for good time served, equals 5 years, okay. That's
what you know for sure." Chester, 167 S.W.3d at 936. The defendant lodged an
objection to the prosecutor's      statements on the ground that they constituted
improper jury argument.      The trial court overruled the objection. Jd. On appeal,
the defendant argued that the trial court erred in overruling his objection to the
prosecutor's   argument.    The State conceded error. Id.     The court held that the
prosecutor's argument was harmful, and it remanded the case to the trial court for a
new punishment hearing. Jd. at 937-38.




                                           11
         Chester was decided before the Court of Criminal Appeals issued its opinion
In    Taylor.    As the Fort Worth court explained in Waters, the Chester court's
reasoning "appears not to have survived" the decision of the Court of Criminal
Appeals in Taylor.         Waters, 330 S.W.3d at 372.          The prosecutor's   remarks in
Taylor were similar to the prosecutor's remarks in Chester. In Taylor, the Court of
Criminal Appeals concluded that the prosecutor's               explanations   as to how the
parole eligibility rules contained in the charge worked with respect to forty-, sixty-,
and seventy-five-year sentences were not improper.             Taylor, 233 S.W.3d at 358-
59.     We conclude that the prosecutor's statements in Chester, when considered in
light of Taylor, are not improper.
         In the current causes before us, like in Taylor, the prosecutor's         argument
accurately stated the law given in the jury charge. Therefore, we conclude that the
argument was proper. Because the State's argument was proper, Appellant's trial
counsel's       failure to object to it cannot constitute deficient performance.         See
Walker, 406 S.W.3d at 600-01.
         Additionally, Appellant's    ineffective-assistance     claims are undeveloped in
the record.        Appellant did not raise her claims in a motion for new trial.
Accordingly, the record is silent as to her trial counsel's             strategy, if any, in
choosing not to object to Goings's testimony and the prosecutor's argument about
parole. On this record, even if the argument was improper, we could not conclude
that trial counsel's conduct was "so outrageous that no competent attorney would
have engaged in it."         Garcia, 57 S.W.3d at 440.          Thus, Appellant could not
overcome the presumption that her counsel rendered effective assistance.                 See
Mata v. State, 226 S.W.3d 425, 430-31 (Tex. Crim. App. 2007).
         Appellant     has not shown that her trial counsel            rendered   ineffective
assistance by failing to object to Goings's testimony and the prosecutor's argument
about parole. Appellant's first issue is overruled.

                                              12
                      Additional Ineffective-Assistance Allegations
      In her second issue, Appellant argues that her trial counsel made numerous
errors throughout the proceeding that, when combined with the errors raised in her
first issue, resulted in the denial of her right to effective assistance of counsel.
Appellant contends that her trial counsel rendered ineffective assistance in the
following respects: (1) failing to undertake an effort to rehabilitate a potentially
favorable juror during voir dire; (2) failing to object on Confrontation Clause        I


grounds to portions of Investigator Benefield's testimony; (3) failing to object on
Confrontation Clause grounds to portions of Goings's testimony; (4) failing to
object on Confrontation Clause grounds to the admission of the Department of
Public Safety Laboratory report that related to the seized methamphetamine           and
marihuana; (5) failing to object to Investigator Benefield's testimony that a dog's
alert on a vehicle gives officers probable cause to search the vehicle; (6) failing to
object to the admission of a motion to revoke Appellant's prior probation; and
(7) failing to object on speculation grounds to the admission of four exhibits that
purported to show the amounts of methamphetamine and marihuana that Appellant
distributed in Brown County.
      We presume that trial counsel's               conduct was motivated by sound trial
strategy when, as here, counsel's reasons for engaging in the challenged conduct
do not appear in the record.          Garcia, 57 S.W.3d at 440. As stated above, on a
silent record, we will not conclude that trial counsel's performance was deficient
unless the challenged conduct was "so outrageous that no competent attorney
would have engaged in it." ld. In these causes, the record does not show that
Appellant's trial counsel engaged in such conduct. Instead, the record supports the
conclusion that Appellant's counsel may have developed a sound trial strategy with
respect to all of the challenged actions.

       'See U.S. CON ST. amend. VI; TEX. CONST. art. I, § 10.

                                                  13
      Appellant contends that her counsel was ineffective because he did not
attempt to rehabilitate Juror No.4 during voir dire. Juror No.4 said that she had
raised a nephew who had been convicted of two marihuana offenses and placed on
probation for the offenses. Juror No.4 felt that the circumstances surrounding her
nephew's marihuana cases would affect her ability to be a fair and impartial juror.
She also said that her nephew had been treated "a little bit" unfairly.    The trial
court granted the State's       motion to excuse Juror No. 4 without objection.
Appellant's trial counsel may have believed that Juror No.4 blamed drug dealers,
such as Appellant, for her nephew'S problems and would, therefore, be unfavorable
to Appellant.     If counsel held this belief, he may have developed a sound trial
strategy to not attempt rehabilitation of Juror No.4.
      Appellant     contends that her trial counsel should have objected to the
following portions of Investigator Benefield's testimony on Confrontation Clause
grounds: (1) "[W]e received information that [Appellant] and [Berry] and [Goings]
were all [en] route to Stephenville to purchase a quantity of methamphetamine and
possibly marijuana from Boss"; (2) "Ultimately, Martin, The Boss, was arrested by
the federal authorities. . ..    He agreed to speak with me. And he told me that
[Appellant] and Berry had, right after their arrest, traveled to San Saba and met
with him . . . and had warned him that we were looking to set him up"; and
(3) "We got information that [Appellant and Berry] were continuing               to use
methamphetamine."       Appellant also contends that her counsel was ineffective by
failing to object, on Confrontation Clause grounds, to Goings's testimony that
Appellant and Berry "were the supplier for Randy Crawford" because "[Crawford]
had told [her] about it."
       The complained-of testimony by Investigator Benefield and Goings related
to the issue of whether Appellant distributed methamphetamine in Brown County.
Appellant   admitted that she distributed       methamphetamine.   Appellant's     trial

                                           14
counsel developed a reasonable trial strategy for Appellant to plead guilty to the
offenses, accept responsibility for her actions, acknowledge her wrongdoing, and
request the jury to place her on probation for the offenses. Appellant's acceptance
of responsibility for her actions could be viewed positively by the jury in assessing
her punishment.     Trial counsel may have decided not to object to Investigator
Benefield's   testimony and Goings's testimony as part of a strategy to appear
completely open and honest with the jury and may have believed that raising
objections to the testimony would prejudice the jury against Appellant.
      Appellant also contends that her counsel rendered ineffective assistance by
failing to object on Confrontation Clause grounds to the admission of the DPS
Laboratory    Report.   The officers sent the substances      that were seized on
January 21, 2012, to the DPS lab for testing.         The report showed that the
substances were 13.36 grams of methamphetamine and 7.44 ounces of marihuana.
Because Appellant pleaded guilty to the charged offenses, the nature and weight of
the tested substances were not in issue. Appellant's counsel may have believed
that objecting to the admission of the lab report would make the jurors believe that
Appellant was hiding something from them.
       Appellant also contends that her trial counsel was ineffective for failing to
object to Investigator Benefield's testimony that a dog alert on a vehicle gives
officers probable cause to search the vehicle. Appellant asserts that this testimony
was an improper legal conclusion and, therefore,         inadmissible.    Appellant's
counsel may have developed a sound trial strategy not to object to this testimony
because the legality of the stop was not in issue and may have believed that an
unnecessary objection would alienate the jury.
       Appellant had previously been on misdemeanor community supervision for
a DWI offense. Appellant's community supervision had been revoked. Appellant
contends that her trial counsel rendered ineffective assistance for failing to object

                                         15
to the admission of the motion to revoke that was filed in connection with her
earlier community supervision.      The motion to revoke alleged that Appellant had
violated the terms of her community supervision by failing to report to the
community supervision department; failing to attend a required program; failing to
pay court costs, a fine, and probation fees as required; failing to complete
community      service as ordered; and failing to attend a required DWI class.
Appellant requested the jury to place her on community supervision in these
causes. Appellant's trial counsel may have believed that it would be beneficial to
Appellant for the jury to know details about community supervision, such as the
nature of the terms and conditions that would be imposed on Appellant if she
received community supervision and the type of conduct that could lead to a
revocation of her community supervision.         If Appellant's counsel had this belief,
he may have developed a sound trial strategy not to object to the admissibility of
the motion to revoke.
      Appellant also contends that her counsel was ineffective for failing to object
to the admission of State's Exhibit Nos. 18, 19, 22, and 23. Appellant contends
that the exhibits were inadmissible because they were based on speculation.         The
State offered these documents to show the amount of methamphetamine                  and
marihuana that Appellant distributed in Brown County.             Investigator Benefield
prepared State's Exhibit Nos. 18 and 19. They were based on information that
Investigator Benefield received during his investigation of Appellant and Berry.
Investigator   Benefield    said that Exhibit Nos.       18 and    19 contained    "very
conservative" estimates of the amount of methamphetamine            and marihuana that
Appellant distributed.     Exhibit No. 18 showed that Appellant distributed a total of
168 grams (or six ounces) of methamphetamine over a six-month period. Exhibit
No. 19 showed that Appellant distributed twelve pounds of marihuana.


                                            16
      Appellant testified that she told a detective that she had distributed       1.8
pounds of methamphetamine          and 40 pounds of marihuana in Brown County.
During rebuttal, the State offered Exhibit Nos. 22 and 23, which were based on
Appellant's testimony.   As such, they were not based on speculation.     Appellant's
trial counsel may have reasonably believed that objecting to the earlier exhibits
that contained much lower estimates would lead to the admission of additional
evidence showing that Appellant distributed higher amounts of methamphetamine
and marihuana than the amounts reflected in those exhibits.        Counsel could have
been concerned that lodging an objection would bring unnecessary attention to the
issue and would make it appear that Appellant was attempting to hide something
from the jury.
      On this record, Appellant cannot overcome the strong presumption              of
reasonable assistance.   Thompson, 9 S.W.3d at 814. Appellant's second issue is
overruled.
                                   This Court's Ruling
      We affirm the judgments of the trial court.




                                                         JOHN M. BAILEY
                                                         JUSTICE
March 5, 2015
Publish. See TEX.R. Arr. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           17
                               11TH   COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT


Breanna Spencer,                                * From the 35th District
                                                  Court of Brown County,
                                                  Trial Court No. CR21994.

Vs. No. 11-13-00007-CR                          * March   5, 2015

The State of Texas,                             * Opinion  by Bailey, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below.     Therefore, in accordance with this
court's opinion, the judgment of the trial court is in all things affirmed.
                               11TH   COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT


Breanna Spencer,                                * From  the 35th District
                                                  Court of Brown County,
                                                  Trial Court No. CR21995.

Vs. No. 11-13-00008-CR                          * March   5,2015

The State of Texas,                             * Opinion  by Bailey, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below.     Therefore, in accordance with this
court's opinion, the judgment of the trial court is in all things affirmed.